Ex-10.37

GUARANTY

This GUARANTY is made as of the 25th day of September 2006 by Bertucci’s
Corporation, a Delaware corporation (the “Guarantor”), in favor and for the
benefit of BUCA, Inc., a Minnesota corporation (the “Creditor”).

WHEREAS, the Creditor, BUCA Restaurants 3, Inc. (the “Company”), Vinny T’s
Acquisition Corporation (the “Debtor”) and the Guarantor entered into that
certain Stock Purchase Agreement dated as of September 25, 2006 (the “Stock
Purchase Agreement”) whereby the Debtor will acquire all of the issued and
outstanding capital stock of the Company from the Creditor (the “Transaction”);

WHEREAS, pursuant to the terms of the Stock Purchase Agreement on the Closing
Date (as defined in the Stock Purchase Agreement), the Debtor will issue to the
Creditor a Promissory Note in the original principal amount of $3,800,000.00
(the “Promissory Note”);

WHEREAS, as a condition to the consummation of the Transaction, the Creditor has
required that the Guarantor execute and deliver this Guaranty to the Creditor;
and

WHEREAS, the Guarantor desires to see the Transaction consummated and is willing
to execute and deliver this Guaranty to the Creditor.

NOW THEREFORE, in consideration of the consummation of the Transaction and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Guarantor unconditionally guarantees full and prompt payment
and due performance of all Obligations (as hereafter defined) of the Debtor to
the Creditor, its successors and assigns, as herein provided.


SECTION 1.              OBLIGATIONS GUARANTEED.

This Guaranty is a guaranty of the prompt payment and performance of all
indebtedness, liabilities and obligations of the Debtor to the Creditor, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
under the Promissory Note, the Stock Purchase Agreement and any other document,
instrument or agreement now or hereafter entered into supplementary thereto (the
“Obligations”).


SECTION 2.              NATURE OF LIABILITY.

The liability of the Guarantor here­under is direct, unconditional and
continuing until terminated in accordance with Section 10 hereof.  It is a
guaranty of payment and performance and not of collection only, and may be
enforced without requiring the Creditor to resort to any other person or entity
(including, without limitation, the Debtor), right, remedy or collateral.  If
for any reason any Obligation shall not be paid or discharged promptly when due,
the Guarantor will forthwith pay or discharge such Obligation without regard to
any counterclaim, set-off,

1


--------------------------------------------------------------------------------




deduction or defense of any kind which the Debtor or the Guarantor may have or
assert, and without abatement, suspension, deferment or reduction on account of
any occurrence whatsoever, provided however, that, notwithstanding any other
provision of this Guaranty, this third sentence of Section 2 shall not apply if
the Debtor or the Guarantor has a counterclaim, set-off, deduction or defense in
connection with any breach of a representation, warranty, covenant or agreement
of the Creditor under the Stock Purchase Agreement or any Ancillary Agreement
(as defined in the Stock Purchase Agreement).


SECTION 3.              EXPENSES.

If the Creditor incurs any costs, expenses and/or attorneys’ fees to collect
under or enforce this Guaranty and the Creditor is successful in collecting
under or enforcing this Guaranty, the Guarantor hereby agrees to pay to
Creditor, in addition to the Obligations, all reasonable costs, expenses and
attorneys’ fees at any time paid or incurred by the Creditor in endeavoring to
collect under or enforce this Guaranty, the Obliga­tions or the underlying
documents evidencing the Obligations.

Section 4.              Limitation of Liability.

Notwithstanding anything in this Guaranty, the Stock Purchase Agreement or the
Promissory Note to the contrary, the maximum liability of the Guarantor
hereunder shall be the Purchase Price (as defined in the Stock Purchase
Agreement), plus any reasonable costs, expenses and/or attorneys’ fees owed
under Section 3 of this Guaranty.


SECTION 5.              EVENT OF DEFAULT.

If there shall occur an Event of Default (as defined in the Promissory Note),
then all payment Obligations under the Promissory Note shall, at the option of
the Creditor, immediately become due and payable as though such Obligations had
matured by their terms.


SECTION 6.              CONSENT.

The Guarantor agrees to the provisions of any instrument or other writing
evidencing or securing the Obligations.  The Guarantor hereby expressly consents
to the making, from time to time, and without any notice to the Guarantor, of
such extensions, renewals, modifica­tions, indulgences, postponements,
settlements and compromises as the Creditor and the Debtor may deem proper with
respect to any of the Obligations covered by this Guaranty, including the
substitution, exchange, taking or releasing of any or all security or collateral
and surrendering of documents and releasing of any party liable directly,
indirectly or as guarantor, all without regard to the consideration therefor,
and all without notice to the Guarantor.  The enforcement of this Guaranty shall
not be affected by the neglect or failure of the Creditor to take any action
with respect to any security, right, obligation, endorsement or guaranty which
it may at any time hold.

2


--------------------------------------------------------------------------------





SECTION 7.              WAIVER OF DEFENSES.


(A)           THE GUARANTOR WAIVES THE FOLLOWING: NOTICE OF INCURRING OF
INDEBTEDNESS AND OBLIGATIONS BY THE DEBTOR; ACCEPTANCE OF THIS GUARANTY BY THE
CREDITOR; PRESENTMENT AND DEMAND FOR PAYMENT; PROTEST, NOTICE OF PROTEST AND
NOTICE OF DISHONOR OR NON-PAYMENT OF ANY INSTRUMENT EVIDENCING THE OBLIGATIONS;
ANY RIGHT TO REQUIRE SUIT AGAINST THE DEBTOR OR ANY OTHER PARTY BEFORE ENFORCING
THIS GUARANTY; ANY RIGHT TO HAVE SECURITY APPLIED BEFORE ENFORCING THIS
GUARANTY; ALL DEFENSES WHICH MIGHT CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF
A SURETY OR GUARANTOR (EXCEPT FOR THE RIGHTS OF COUNTERCLAIM, SET-OFF, DEDUCTION
OR DEFENSE EXPLICITLY SET FORTH HEREIN); AND ALL OTHER NOTICES AND DEMANDS
OTHERWISE REQUIRED BY LAW WHICH THE GUARANTOR MAY LAWFULLY WAIVE.


(B)           THE OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL BE EFFECTIVE
IRRESPECTIVE OF THE VALUE, GENUINENESS, VALIDITY, IRREGULARITY OR ENFORCEABILITY
OF THE OBLIGATIONS OR ANY INSTRUMENT OR DOCUMENT RELATING THERETO, AND
IRRESPECTIVE OF ANY PRESENT OR FUTURE LAW OR ORDER OF ANY GOVERNMENT OR OF ANY
AGENCY THEREOF PURPORTING TO REDUCE, AMEND OR OTHERWISE AFFECT ANY OBLIGATION OR
VARY THE TERMS OF PAYMENT THEREOF, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE
THAT MIGHT AFFECT THE LIABILITY OR CONSTITUTE A DISCHARGE OR DEFENSE OF A SURETY
OR GUARANTOR (EXCEPT WITH REGARD TO THE RIGHTS OF COUNTERCLAIM, SET-OFF,
DEDUCTION OR DEFENSE EXPLICITLY SET FORTH HEREIN), ALL OF WHICH ARE HEREBY
WAIVED.


SECTION 8.              REPRESENTATIONS OF GUARANTOR.

The Guarantor represents to the Creditor that after giving effect to this
Guaranty and the transactions contemplated by the agreements evidencing the
Obligations (and after taking into account all recoveries Creditor is likely to
realize from the Debtor on the Debtor’s obligations to Creditor): (a) the
aggregate value of all of the assets and properties of the Guarantor, at a fair
valuation, will be greater than the total amount which the Guarantor is likely
to be actually required to pay on claims concerning the Obligations, including
contingent claims; (b) the Guarantor has (and has no reason to believe that it
will not have) sufficient capital for the conduct of its business; and (c) the
Guarantor does not intend to incur, and does not believe that it has incurred,
debts beyond its ability to pay as they mature.


SECTION 9.              SUBROGATION, REIMBURSEMENT, ETC.

Subject to the provisions of the Stock Purchase Agreement, no party liable under
this Guaranty shall be entitled to any rights of subrogation, reimbursement,
indemnity or contribution or recourse to any collateral, or as against any other
party, until the Creditor or any successor to the Creditor’s rights hereunder
shall have been paid or satisfied in full on all Obligations.


SECTION 10.            TERM AND TERMINATION.


THIS GUARANTY IS A CONTINUING GUARANTY WHICH SHALL REMAIN EFFECTIVE WITH RESPECT
TO THE GUARANTOR UNTIL THE EARLIER OF: (I) THE DATE UPON WHICH THERE ARE NO
LONGER ANY OBLIGATIONS OF THE DEBTOR TO THE CREDITOR AND NO LONGER IN FORCE ANY
AGREEMENTS BETWEEN THEM WHICH CAN GIVE RISE TO AN OBLI­GATION; AND (II) THE DATE
THAT THE CREDITOR INFORMS THE GUARANTOR IN WRITING THAT THE GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY ARE RELEASED.

3


--------------------------------------------------------------------------------





SECTION 11.            MISCELLANEOUS.


(A)           ALL NOTICES UNDER THIS GUARANTY SHALL BE IN WRITING AND GIVEN
PURSUANT TO THE TERMS OF SECTION 11.13 OF THE STOCK PURCHASE AGREEMENT.


(B)           THIS GUARANTY IS INTENDED TO TAKE EFFECT AS AN INSTRU­MENT UNDER
SEAL AND SHALL INURE TO THE BENEFIT OF THE CREDITOR AND ITS SUCCESSORS AND
ASSIGNS.  IT SHALL NOT BE EFFECT­ED BY ANY CHANGE IN THE LEGAL FORM OF THE
GUARANTOR OR THE DEBTOR OR THE MANNER OF THE GUARANTOR’S OR THE DEBTOR’S DOING
BUSINESS, WHETHER BY REINCORPORATION, CONSOLIDATION, MERGER, PARTNERSHIP
FORMATION, CHANGE IN MEMBERSHIP OR OTHERWISE.

(c)  THE GUARANTOR AND THE CREDITOR EACH ACKNOWLEDGE THAT ANY DISPUTE OR
CONTROVERSY BETWEEN THE GUARANTOR AND THE CREDITOR WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT.  ACCORDINGLY, THE GUARANTOR AND THE CREDITOR
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING THAT MAY BE COMMENCED BY
OR AGAINST THE GUARANTOR OR CREDITOR ARISING OUT OF THIS GUARANTY.

(d)           THE GUARANTOR AND THE CREDITOR HEREBY AGREE THAT ANY FEDERAL COURT
IN THE STATE OF MINNESOTA OR ANY STATE COURT LOCATED IN HENNEPIN COUNTY IN THE
STATE OF MINNESOTA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE GUARANTOR AND THE CREDITOR PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY.  THE GUARANTOR AND THE CREDITOR EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.  FURTHER, THE GUARANTOR AND THE CREDITOR HEREBY WAIVE
THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

(e)           THE WAIVERS IN SECTIONS 11(c) AND 11(d) ABOVE HAVE BEEN MADE WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF.


(F)            THE CREDITOR SHALL NOT BE DEEMED TO WAIVE ANY OF ITS RIGHTS
HEREUNDER UNLESS SUCH WAIVER BE IN WRITING AND SIGNED BY THE CREDITOR.  ANY
FAILURE ON THE PART OF THE CREDITOR AT ANY TIME TO REQUIRE THE PERFORMANCE BY
THE GUARANTOR OF ANY OF THE TERMS OR PROVISIONS HEREOF, EVEN IF KNOWN, SHALL IN
NO WAY AFFECT THE RIGHT THEREAFTER TO ENFORCE THE SAME, NOR SHALL ANY FAILURE OF
THE CREDITOR TO INSIST ON STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF
BE TAKEN OR HELD TO BE A WAIVER OF ANY SUCCEEDING BREACH OR OF THE RIGHT OF THE
CREDITOR TO INSIST ON THE STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS
HEREOF.

(g)           No modification or waiver of any provision of this Guaranty or
consent to departure therefrom shall be effective unless in writing and signed
by the Guarantor and the Creditor.

4


--------------------------------------------------------------------------------




(h)           The terms and conditions of this Guaranty shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties.  This Guaranty may not be assigned by any party hereto without
the prior written consent of the other party hereto; provided, however, that the
Creditor may, without the consent of the Guarantor: (i) assign its rights under
this Guaranty to any one of its Affiliates (as defined in the Stock Purchase
Agreement); or (ii) collaterally assign its rights under this Guaranty to Wells
Fargo Foothill, Inc. (“WFF”) in connection with that certain Credit Agreement
dated as of November 15, 2004, by and among BUCA, Inc., each of its subsidiaries
that are signatories thereto, the Lenders that are signatories thereto, and WFF,
as the Arranger and the Administrative Agent, as amended (the “WFF Credit
Agreement”), or to any financial institution which refinances the credit
facility evidenced by the WFF Credit Agreement.

(i)            This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of Minnesota, without regard to the conflicts of law
principles thereof.

(j)            The titles and subtitles used in this Guaranty are used for
convenience only and are not to be considered in construing or interpreting this
Guaranty.

(k)           This Guaranty may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(l)            It is the desire and intent of the Guarantor and the Creditor
that the provisions of this Guaranty be enforced to the fullest extent
permissible under applicable law and public policy.  Accordingly, in the event
that any provision of this Guaranty is held to be invalid, prohibited or
unenforceable for any reason, such provision shall be ineffective, without
invalidating the remaining provisions of this Guaranty.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable, it shall be so narrowly drawn, without
invalidating the remaining provisions of this Guaranty.

(m)          This Guaranty, the Promissory Note and the Stock Purchase Agreement
contain the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters.  In the event of any conflict
between the provisions of this Guaranty, the Promissory Note and the Stock
Purchase Agreement, the provisions of this Guaranty shall govern.


[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first written above.

GUARANTOR:

 

 

 

 

 

BERTUCCI’S CORPORATION

 

 

 

 

 

By:

 

/s/ Stephen V. Clark

 

 

 

Stephen V. Clark

 

 

 

President

 

CREDITOR:

ACKNOWLEDGED AND AGREED:

 

HOLDER:

 

BUCA, INC.

 

By:

 

/s/ Wallace B. Doolin

 

 

 

Wallace B. Doolin

 

 

 

Chairman, President and Chief Executive Officer

 

 


--------------------------------------------------------------------------------